Citation Nr: 0016951	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 25, 
1997, for a 40 percent rating for degenerative disc disease 
of the cervical spine.

2.  Entitlement to an effective date earlier than November 8, 
1996, for a 10 percent rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which increased the rating for the veteran's 
degenerative disc disease of the cervical spine from 20 to 40 
percent, effective from September 25, 1997; and increased the 
rating for his service-connected hemorrhoids, from zero to 10 
percent, effective from November 8, 1996.  The veteran 
appeals for earlier effective dates for both increased 
ratings.  (In a statement received in September 1998, the 
veteran, through his representative, indicated that he was 
satisfied with the current ratings for his cervical spine 
disability and hemorrhoids.)

The veteran also appealed earlier RO decisions that denied 
compensable ratings for Achilles tendonitis for each ankle, 
and a rating in excess of 10 percent for a depressive 
disorder.  In statements received by the RO in February 1998 
and July 1998, the veteran withdrew these issues from 
appellate status.  The veteran also appealed the RO's January 
1998 decision denying a rating in excess of 20 percent for 
neuropathy of the left lower extremity; the Statement of the 
Case issued to him in April 1998 included this matter, but he 
did not submit any subsequent correspondence that could be 
construed as a timely substantive appeal on this latter 
issue.  Since the veteran did not perfect his appeal of the 
issue of a rating in excess of 20 percent for neuropathy of 
the left lower extremity, the Board does not have 
jurisdiction to act on it.  See 38 C.F.R. §§ 20.200, 20.302 
(1999); Roy v. Brown, 5 Vet. App. 554, 556 (1993).

FINDINGS OF FACT

1.  Prior to March 2, 1995, the veteran's degenerative disc 
disease of the cervical spine was not manifested by more than 
moderate intervertebral disc syndrome; however, from March 2, 
1995, his cervical disc disease has been productive of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

2.  In August 1993 the RO granted service connection for 
hemorrhoids and assigned a noncompensable rating; the veteran 
did not appeal that decision.

3.  On November 8, 1996, the veteran filed a claim for an 
increased rating for hemorrhoids; it was not factually 
ascertainable that an increase in disability had occurred 
during the year immediately prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
the veteran's service connected degenerative disc disease of 
the cervical spine, from March 2, 1995, but not earlier than 
that date, have been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 3.400(o), 4.7, 4.71a, Diagnostic Code 
5293 (1999).

2.  The criteria for entitlement to an effective date prior 
to November 8, 1996, for assignment of a 10 percent 
evaluation for hemorrhoids, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Applicable regulations provide that the effective date of an 
increase in disability compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400. 

Regulations also provide that, once a formal claim for 
compensation has been allowed, receipt of a report of the 
hospitalization of the veteran at a VA hospital will be 
accepted as the date of receipt of a claim for an increased 
disability rating.  38 C.F.R. § 3.157(b)(1).

A. Disc Disease of the Cervical Spine

The veteran is appealing the effective date for the RO's 
recent grant of a 40 percent rating for his cervical spine 
disability.  The claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's original claim for service connection was 
received in October 1992; in a decision dated September 1994, 
the RO granted service connection for degenerative disc 
disease of the cervical spine, assigning a 10 percent 
evaluation effective from August 14, 1992, the day after the 
veteran's separation from service.  In a rating decision 
dated March 1997, the evaluation was increased to 20 percent, 
effective from November 8, 1996.  A rating decision in 
January 1998 corrected the effective date of the assigned 20 
percent evaluation to August 14, 1992, and increased the 
evaluation to 40 percent, effective from the date of a VA 
examination on September 25, 1997.  The veteran contends that 
he is entitled to a 40 percent evaluation for his 
degenerative disc disease of the cervical spine effective 
from August 14, 1992.

Upon a VA examination in December 1992, the veteran 
complained of neck pain and numbness in the right side of the 
neck since 1983.  The examination was essentially negative 
for any pertinent abnormal objective findings.   

Upon a May 1994 VA examination, the veteran complained of 
neck pain since 1979 with right shoulder pain and some 
numbness in the right thumb, index, middle, and ring fingers.  
The examination showed that he was sensitive in the angle of 
the right neck and shoulder.  The shoulders appeared to be 
equal in height and there was no pain on palpation or strain 
on the levator's scapulae or the rhomboid muscles.  The 
veteran had full range of motion in both shoulders, both 
elbows, and both wrists.  Circumference of the arms and 
forearms were equal and grip was equal.  He had some 
subjective numbness in the right thumb, index, middle, and 
ring fingers.  X-rays showed scoliosis of the cervical spine 
at the C4 apex, 10 degrees to the right, and moderate 
degenerative disc disease at C3-4 and C5-6.  

The veteran was afforded a VA examination in March 1995.  He 
complained of right distal lower extremity numbness involving 
his big toe beginning in the early 1970's, associated with 
numbness in the tip of his fingers and in the right hand.  
Several years later he developed numbness involving the left 
great toe in addition to numbness in his left fingertips.  
The numbness initially somewhat progressed to involve both 
distal lower extremities and has persisted, greater in the 
right fingers when compared to the left.  It was further 
noted that the veteran denied any progression of the numbness 
in recent years.  He also have a history of neck pain also 
beginning in the early 1980's; he described constant right 
sided neck pain and occasional left neck spasm, with 
occasional radiation of the pain from the right neck down to 
his right arm.  It was noted that the examination was limited 
to neuromuscular evaluation.  The neck examination revealed 
full range of motion, although some pain was noted upon 
lateral rotation.  No neck spasms were noted.  Vibration was 
normal in the upper extremities.  Joint position sense was 
normal throughout.  The impression was mild distal sensory 
polyneuropathy.  The examiner also noted that a likely 
etiology to consider was a history of alcohol abuse with 
stabilization of his neuropathy occurring since abstaining 
from alcohol, and degenerative disease of the cervical spine 
with chronic cervical pain and possible right C5-6 
radiculopathy.  The examiner observed that the veteran  had 
intermittent radicular pains down his right arm and the 
examination, although not showing any focal weakness, did 
show depressed reflexes in the biceps and brachial radialis 
on the right.  There were no symptoms or objective signs 
suggestive of myelopathy such as incontinence or sensory 
level, but the veteran did have a relative increase in deep 
tendon reflexes in the legs compared to the arms, which 
suggested a mild cord involvement from cervical spondylosis.  
Nerve conduction and EMG studies were recommended, but the 
veteran declined because of his prior experience with 
intolerance to needle examination.  X-rays of the cervical 
spine revealed moderately severe degenerative joint disease 
at C3-4 and C5-6, characterized by disc space narrowing, 
marginal osteophytes and subchondral sclerosis.  There was no 
focal pathological bone lesion.

VA outpatient medical records dated January 1996 to March 
1997 show that the veteran was evaluated for complaints of 
muscle spasms in the neck, and pain and numbness in the hands 
and feet.  A November 1996 MRI of the cervical spine revealed 
multilevel degenerative disease of the cervical spine, which 
was noted to be worse at C3-4 where an osteophyte impinged 
upon the left side of the spinal cord and displaced it 
dorsally with possible partial compression of the spinal 
cord.  It was further observed that multiple neural foramen 
were narrowed, including the left C4, the left C5 and the 
right C6 nerve root neural foramen, with other less severe 
neural foramen narrowing.

The veteran was hospitalized at a VA medical center in May 
1997 for evaluation of chronic bilateral lower extremity 
tingling and right upper extremity tingling without weakness.  
The neurological examination showed intact cranial nerves II-
XII, and the motor exam was 5/5 throughout, but with minimal 
right pronator drift.  Sensory examination was normal to 
light touch, pinprick, vibration and proprioception 
throughout.  Deep tendon reflexes were 1+ in the upper 
extremities, cross adductors and knees, and ankles.  There 
was no Babinski or Hoffmann sign. The examiner recommended a 
CT myelogram of the C-spine because of the radiculopathy, but 
it was agreed that the veteran was not currently myelopathic.  
He was scheduled for a CT myelogram.

The veteran was afforded a VA examination in September 1997.  
He complained of neck pain, and he indicated that he was 
scheduled for surgery in the near future for his neck and 
right arm symptoms.  He described his neck pain as constant 
in nature with spasm, more so on the right than the left 
side, as well as intermittent tingling and numbness down in 
to the right arm.  Neck examination revealed full range of 
motion with no spasm.  He had paravertebral and trapezius 
tenderness on the right.  Motor showed normal tone with no 
atrophy or fasciculations, including in the upper extremities 
with a grade 5/5 throughout.  It was noted that the veteran 
developed a right biceps cramp during examination.  Sensory 
showed evidence of a mid to upper thoracic sensory level to 
pinprick bilaterally.  This included diminished pinprick in 
both upper extremities.  Vibration was mildly decreased in 
the toes, and normal in the fingers; there was normal joint 
position sense throughout.  Biceps and brachioradialis 
reflexes were trace on the right, 1 on the left, and triceps 
2 bilaterally.  The examiner noted that the veteran could not 
tolerate needle EMG examination in the upper extremities, or 
in the cervical region.  The impression was cervical 
degenerative disc disease with mild cervical myelopathy, and 
C3-4 and bilateral cervical radiculopathies, especially C5-6 
on the right.  The examiner noted that the veteran had a 
history of cervical strain injuries while in the service, 
with subsequent gradual development of significant cervical 
spondylosis.  It was opined that the combination of 
osteophyte and disc protrusion was causing mild cervical cord 
compression.  This was clinically evident by findings of a 
mid to upper thoracic sensory level bilaterally, as well as 
hyperreflexia in the lower extremities, and approximately 14 
month history of intermittent bladder incontinence.  There 
was also imaging study evidence of bilateral neural foraminal 
narrowing with nerve root compromise particularly at the 
right C6 and C5 roots.  Clinically, this was evident by 
radicular pains, numbness and decreased reflexes in the right 
C5-6 distribution, as well as a history suggestive of 
fasciculations in bilateral deltoid muscles and subjective 
complaints of left arm weakness.  The veteran also  continued 
to have intermittent cervical muscle spasms, which were 
believed to be aggravated with activity such as neck flexion 
or turning of the head with prolonged driving.  He recently 
started work supervising children.

The RO assessed a 20 percent evaluation from August 14, 1992 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this 
code a 20 percent disability rating will be awarded if the 
manifestations of intervertebral disc syndrome (IDS) are 
"moderate" with "recurring attacks".  A 40 percent rating 
contemplates severe, recurring attacks with intermittent 
relief, and a 60 percent rating, the maximum schedular rating 
provided for IDS, requires a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that: (1) Diagnostic Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

After reviewing the record, the Board finds that the 
veteran's disability picture prior to a VA neurological 
examination on March 2, 1995 was not consistent with more 
than moderate intervertebral disc syndrome with recurring 
attacks, so as to support a rating in excess of 20 percent 
prior to that time.  There was little indication of more than 
mild disability upon December 1992 examinations, and the VA 
examiner who evaluated the veteran in May 1994 specifically 
classified the cervical spine disability as moderately 
disabling.  The clinical findings reported upon that latter 
examination do not show any appreciable functional impairment 
due to cervical spine pathology, and there is no other 
medical evidence, such as outpatient clinic records, 
reflecting severe recurring attacks of symptomatology 
attributable to cervical spine disease. 

Beginning with the VA examination on March 2, 1995, however, 
an increase in symptomatology and functional impairment due 
to the veteran's disc disease of the cervical spine is 
apparent.  Clinical findings from that time include chronic 
neck pain with radiation of pain into the right arm, 
depressed reflexes in the right upper extremity, and more 
significant degenerative disease of the cervical spine.  For 
example, it was noted upon an MRI study in November 1996 that 
the veteran had multilevel disc disease, worse at C3-4, where 
it was noted that an osteophyte impinged upon the left side 
of the spinal cord and displaced it dorsally with possible 
partial compression of the spinal cord.   VA outpatient 
medical records dated January 1996 to March 1997 show 
complaints of muscle spasms in the neck and pain and numbness 
in the hands and feet.  It is the Board's judgment that the 
veteran's symptomatology beginning on March 2, 1995 satisfies 
the criteria for severe IDS with recurring attacks and 
intermittent relief.  Accordingly, an effective date for a 
rating in excess of 20 percent is not warranted prior to 
March 2, 1995, but 
an earlier effective date for a 40 percent rating is 
warranted from March 2, 1995. 

B. Hemorrhoids

The veteran contends that the effective date for the rating 
increase granted for his hemorrhoids should be August 13, 
1992, the day after his discharge from service.  By a rating 
decision in August 1993, service connection was established 
for hemorrhoids, rated as zero percent disabling.  The 
veteran was notified of this decision in August 1993 and did 
not enter a notice of disagreement within one year of the 
date of notice of this decision.  Therefore, this decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1999).
Thereafter, on November 8, 1996, the veteran's application 
for increased compensation was received by VA.  After 
considering VA outpatient treatment reports the RO continued 
the 0 percent evaluation by a rating decision dated March 
1997.  After considering a VA examination dated October 1997 
by a rating decision dated January 1998, the RO increased the 
evaluation to 10 percent effective November 8, 1996, the date 
of receipt of the veteran's claim for increased compensation.

In determining the effective date for the 10 percent rating, 
the RO has viewed this date (the effective date) as the date 
of receipt of the veteran's increased rating claim, November 
8, 1996.  The RO determined that an effective date of 
November 8, 1996, was therefore warranted for the assignment 
of a 10 percent rating since there was no evidence showing 
that it was factually ascertainable that the disability level 
of the veteran's hemorrhoids had increased during the 
previous year.  

The record clearly shows that on November 8, 1996, the RO 
received the veteran's request for an increased rating for 
his service-connected hemorrhoids.  Therefore, the issue is 
whether there is any evidence during the previous one year 
period showing that it was factually ascertainable that the 
disability level of the veteran's hemorrhoids had increased.  
Evidence of record from November 1995 to November 1996 
consists of VA outpatient treatment records.  The records do 
not contain any references to the veteran's service-connected 
disability, and do not indicate that the veteran's 
hemorrhoids had undergone an increase in disability.  The 
Board also finds that there are no VA medical records that 
would constitute a claim under the provisions of 38 C.F.R. 
§ 3.157.  In sum, there is no basis in the law that would 
permit an effective date for the increased rating for 
hemorrhoids earlier than the date assigned by the RO, or 
November 8, 1996.


ORDER

An earlier effective date for a 40 percent rating for 
degenerative disc disease of the cervical spine, from March 
2, 1995, but not earlier than that date, is granted, subject 
to the law and regulations governing the payment of VA 
compensation benefits.

Entitlement to an effective date earlier than November 8, 
1996 for assignment of an evaluation of 10 percent for 
hemorrhoids is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

